DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 08/05/2022.  These drawings are acceptable.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al (US 20160218151 A1) in view of Lee et al (US 20190317626 A1) and further in view of Watanabe (US 20060197445 A1).
As recited in claim 1, Kwon et al show a display apparatus (“The present disclosure relates to an organic light emitting diode display including a touch sensor” [0003]), comprising: a substrate 100 having a display area DA including a plurality of sub-pixels (see Fig. 1, for example, wherein a single pixel PX is shown as having 3 sub-pixels), the plurality of sub-pixels (inherently) including an emission area (see flat portion at the bottom of 193 in Fig. 21) and a non-emission area (see the rest of 193 in Fig. 21); a plurality of light emitting diodes (although one organic electroluminescent element is shown in Fig. 21, it is understood that fewer than all organic electroluminescent elements are shown in each figure for simplicity and ease of understanding) at the plurality of sub-pixels (see plural sub-pixels shown within each pixel PX in Fig. 1); an encapsulation part 130 covering the plurality of light emitting diodes (130 is construed as covering EL, insofar as EL includes lower electrode 191, and 130 covers lower electrode 191) in the display area DA; a first insulating layer 180 disposed on the encapsulation part 130; and a first touch part 330 disposed on the first insulating layer 180. Kwon et al further show the first insulating layer including an opening disposed at an area overlapping the emission area (see Fig. 21, wherein 180 exists to the left of the emission area and to the right of the emission area, but 180 does not exist within the emission area).
As recited in independent claim 1, Kwon et al are silent regarding the first insulating layer being an inorganic insulating layer, and a second inorganic insulating layer disposed on the first touch part, and including an opening disposed at an area overlapping the emission area disposed at one or more sub-pixels among the plurality of sub-pixels; and a second touch part disposed on the first inorganic insulating layer and the second inorganic insulating layer.
Regarding independent claim 1: Lee et al show a first inorganic (“first base layer 211 may be … a glass substrate” [0057]) insulating layer 211; a second inorganic (“second base layer 221 is formed of the same material as that of the first base layer 211” [0070]) insulating layer 221 disposed on (see Fig. 5A) a first touch part (including SE2a, SE1a, SE2b, and SE1b), said second inorganic insulating layer 221 covering (see Fig. 5A) the same area as said first inorganic insulating layer 211; and a second touch part (see SE3a, SE4a, SE3b, and SE4b) disposed on the first inorganic insulating layer 211 and the second inorganic insulating layer 221.
Moreover, the Examiner finds that the claimed structures and materials were predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to provide the structures and materials of Lee et al to the device of Kwon et al as suggested by Lee et al. The rationale is as follows: one of ordinary skill in the art would have had reason to minimize misalignment and to secure a predetermined tolerance as taught by Lee et al (“the sizes of the upper sensing units are increased to secure a predetermined tolerance. Accordingly, it is possible to minimize a misalignment that can occur” [0082]). 
Regarding independent claim 1: Kwon et al do not disclose the lower electrode as a cathode.
Regarding independent claim 1: Watanabe teaches that “the organic EL device may have an anode that is an electrode located on the upper side of the emitting layer and a cathode that is an electrode located on the lower side of the emitting layer” [0035].
The Examiner finds that a cathode as a lower electrode was predictable prior to the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to reverse the locations of the anode and cathode of Kwon et al as taught by Watanabe. The rationale is as follows: one of ordinary skill in the art would have had reason to substitute known equivalents as taught by Watanabe (see location in [0035] “the organic EL device may have an anode that is an electrode located on the upper side of the emitting layer and a cathode that is an electrode located on the lower side of the emitting layer”; see also equivalent location disclosed in [0032] including “lower electrode (anode) … and upper electrode (cathode)”, internal quotation marks omitted). 
As recited in claim 1, Kwon et al are silent regarding whether the first inorganic insulating layer is spaced apart from the plurality of light emitting diodes.
There is no invention in relocating known parts, when the functioning of the apparatus is not changed by the relocation. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 
Moreover, the Examiner finds that the recited location was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s effective filing date to arrive at the recited location in the course of routine design choice. The rationale is as follows: one of ordinary skill in the art would have had reason to replace a single layer base layer with “a plurality of layers attached to each other” as taught by Lee et al (“The base layer 211 may be a single layer, or may have a plurality of layers attached to each other with adhesive members” [0057], wherein one of the layers which is located in the recited location would be arbitrarily named first inorganic insulating layer) so as to substitute known equivalents. 
Regarding claim 2: Kwon et al show that an area of the opening of first insulating layer 180 is equal to (see Fig. 21) that of the emission area (see flat part of 193 in Fig. 21).
As recited in claim 2, Kwon et al are silent regarding whether an area of the opening of the second inorganic insulating layer is equal to or larger than that of the emission area.
Regarding claim 2: Lee et al show second inorganic insulating layer 221 occupying the same area (see Fig. 5A) as first inorganic insulating layer 211.
Moreover, the Examiner finds that the recited size was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to arrive at the size recited in claim 2 in the course of routine design choice. The rationale is as follows: one of ordinary skill in the art would have had reason to make an opening with an area in the second inorganic insulating layer equal to or larger than the emission area in the course of making the second inorganic insulating layer commensurate in size and shape with the first insulating layer of Kwon et al as taught by Lee et al (see Fig. 5A). 
Regarding claim 3: Although a single subpixel is shown in Fig. 21, a person of ordinary skill in the art would have understood that the structures shown in Fig. 21 apply to each and every subpixel, but are omitted to simplify the drawing and avoid overcrowding among duplicate features. That is, first insulating layer 180 includes an opening at each of a plurality of sub-pixels.
As recited in claim 3, Kwon et al are silent regarding whether an opening of the second inorganic insulating layer is disposed at each of the plurality of sub-pixels.
Regarding claim 3: Lee et al show second inorganic insulating layer 221 occupying the same area as first inorganic insulating layer 211.
Moreover, the Examiner finds that an opening of a second inorganic insulating layer disposed at each of a plurality of sub-pixels was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to arrive at the recited number and arrangement of openings in the device of Kwon et al modified as suggested by Lee et al. The rationale is as follows: one of ordinary skill in the art would have had reason to maintain one-to-one correspondence between openings and sub-pixels as taught by Kwon et al (see Fig. 21) while ensuring that a second inorganic insulating layer occupies the same area as a first inorganic insulating layer as shown by Lee et al (see Fig. 5). 
As recited in claim 4, Kwon et al shows that a first insulating layer 180 includes an opening (insofar as 180 does not exist in the light emission area; see Fig. 21).
As recited in claim 4, Kwon et al are silent regarding whether said first insulating layer is inorganic, and whether said opening is disposed at an area overlapping the opening of the second inorganic insulating layer.
Regarding the limitation “inorganic”: See teachings, findings, and rationale above for claim 1.
Regarding the limitation “disposed at an area overlapping the opening of the second inorganic insulating layer”: Lee et al show second inorganic insulating layer 221 occupying the same area (see Fig. 5A) as first inorganic insulating layer 211.
Moreover, the Examiner finds that overlapping openings were predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to overlap an opening of a first inorganic insulating layer with an opening of a second inorganic insulating layer as suggested by Lee et al. The rationale is as follows: one of ordinary skill in the art would have had reason to make first and second inorganic insulating layers commensurate as shown by Lee et al (see Fig. 5A, in which 221 and 211 have the same area) in the device of Kwon et al which includes an opening in first insulating layer 180 (see Fig. 21). 
As recited in claim 5, Kwon et al show that an area of the opening (see opening in 180 where the emission area of 193 is located) of the first insulating layer 180 is equal to (see Fig. 21) or larger than that of the emission area (see flat part at bottom of 193).
As recited in claim 5, Kwon et al re silent regarding the first insulating layer being inorganic.
See teachings, findings, and rationale above for claim 1.
As recited in claim 6, Kwon et al show that the opening of the first insulating layer 180 is disposed at each (although only a single sub-pixel is shown in Fig. 21, a person of ordinary skill in the art would understand that the structures shown in the drawing are repeated for each and every sub-pixel) of the plurality of sub-pixels (see plural sub-pixels within each pixel PX in Fig. 1).
As recited in claim 6, Kwon et al are silent regarding whether the first insulating layer is inorganic.
See teachings, findings, and rationale above for claim 1.
Regarding claim 7: Kwon et al teach that the sub-pixel in which the opening of a first insulating layer 180 is disposed includes a blue sub-pixel (“The organic emission layer 193 may include one of a red organic emission layer that emits red light, a green organic emission layer that emits green light, and a blue organic emission layer that emits blue light. The red organic emission layer, the green organic emission layer, and the blue organic emission layer may be formed in a red pixel, a green pixel, and a blue pixel, respectively, to display a color image” [0116]).
As recited in claim 7, Kwon et al are silent regarding an opening of a second inorganic insulating layer.
See teachings, findings, and rationale above for claim 1.
Allowable Subject Matter
Claims 10-16 are allowed.
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 08/05/2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, encapsulation part 130 of Kwon et al covers a lower electrode 191. Watanabe teaches a lower electrode being a cathode, so Kwon et al need not be relied upon to show this feature.
In response to Applicant’s arguments that “Lee does not cure the deficiencies of Kwon”, the Examiner has considered this argument thoroughly and notes that there is no invention in relocating known parts, when the functioning of the apparatus is not changed by the relocation. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In this case, Applicant has failed to disclose evidence of unexpected results due to the newly claimed spaced apart locations.
For these reasons, Applicant’s arguments are not persuasive. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE ANNE WATKO whose telephone number is (571)272-7597. The examiner can normally be reached Monday-Friday approx. 11AM-3:30PM, flexing as needed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JULIE ANNE WATKO
Primary Examiner
Art Unit 2627



/Julie Anne Watko/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        

08/09/2022